DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s amendment filed May 28, 2019 has been entered.  Claims 2, 14-15, and 24-49 are cancelled.  Claims 1, 3-13, and 16-23 are pending.  Claims 1, 4-13, 16-19, 21, and 23 are amended.  Claims 1, 3-13, and 16-23 are currently under examination.

Drawings
The drawings are objected to because Figures 1-7 and 22B have labels within the figures, figure text, and figure legends that are illegible and the images for Figures 8A, 8C, 12B, 13A, 14A, 16, 18, 19A, 20A-D are grainy, pixelated, and difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities: 
on page 1, para [0004], lines 3 and 12, the citation number "1" should read "(1)" to match the citation style of the disclosure
on page 1, para [0004], line 9, "3-" should read "β-"
on page 2, line 1, the citation "1,6,7" should read "(1,6,7)" to match the citation style of the disclosure
on page 2, para [0005], line 7, "{1983)" should read "(1983)"
on page 2, para [0005], line 7, "is.provided" should read "is provided"
on page 3, para [0006], line 5, "in vivo" should be italicized
on page 3, para [0008], line 5, "3" should read "(3)"
on page 6, para [0017], line 4, "MEF" should be in parentheses
on page 8, para [0029], line 7, "MEF" should be in parentheses
on page 8, para [0030], line 3, "miR29c" should read "miR29C" or "miR-29c" or "miR-29C" for consistency
on page 23, para [0086], line 3, "in vitro" should be all italicized to read "in vitro" 
on page 35, Table 1 is blurry, difficult to read, and needs to be replaced
throughout the document (see Examples 1-13), "sgcb-/-" should be italicized and formatted consistently
on page 43, para [0130], "ex vivo" should be italicized.  
There are numerous minor informalities with italicizing and formatting throughout the disclosure that should be changed for consistency.  Appropriate correction is required.
Claim Objections
Claims 4, 6, and 20 are objected to because of the following informalities:  
Regarding claim 4, "-AAV2" should read "AAV2"
Regarding claim 6, "mef" in line 3 should be in parentheses and capitalized to read "(MEF)", "c" in line 5 should be capitalized, and "i" in line 6 should be capitalized, and "(gre)" in line 8 should be capitalized to read "(GRE)"  
Regarding claim 20, "administration" should read, "administered".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The recombinant AAV vector of claim 5, wherein the muscle-specific control element is” “myocyte-specific enhancer binding factor mef”, “myosin heavy chain (MHC)”, and hypoxia-inducible nuclear factors”, which are proteins.  Claim 6 depends from claim 5, which recites “The recombinant AAV vector of claim 1, wherein the polynucleotide sequence is operably linked to a muscle-specific control element”.  It is unclear how a protein can be operably linked to a polynucleotide sequence.  
18 recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is included in this rejection as it depends from claim 19.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites a composition comprising only the recombinant AAV vector of claim 1 and therefore does not further limit the subject matter of claim 1 because it does not require anything else other than the AAV vector of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3, 5, 9-10, 12-13, 16-17, and 21-23 are allowed.
s 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636